DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as obvious over V. V. Emtsev, A. M. Ivanov, V. V. Kozlovski, A. A. Lebedev, G. A. Oganesyan, N. B. Strokan & G. Wagner, “Similarities and distinctions of defect production by fast electron and proton irradiation: Moderately doped silicon and silicon carbide of n-type,” Semiconductors, Volume 46, Pages 456–465 (2012) (“Emtsev”).
Regarding Claim 1, Emtsev teaches a silicon carbide semiconductor substrate, comprising an epitaxial layer (page 457, column 2, ¶3-4) having a donor concentration and an acceptor concentration that are equal to or higher than a concentration unaffected by an impurity inside epitaxial growth equipment (page 457, column 2, ¶3). Basceri does not explicitly teach the difference in donor and acceptor concentration in the film range from 1 x1014/cm3 to 1 x1015/cm3, however Basceri does teach compensating for donor concentration with acceptor concentration (page 457, column 2, ¶4) and it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the relative concentrations through routine experimentation in order to achieve the claimed range based on the broad range disclosed in Emtsev (page 457, column 2, ¶3-4).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 3, Emtsev further teaches the concentration unaffected by the impurity is 1x1015/cm3 or higher (page 457, column 2, ¶3).





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Emtsev as applied to claim 1 above, and further in view of Basceri et al (US Patent Application Publication No. 2006/0174825) (“Basceri”).
Regarding Claim 2, Emtsev teaches Claim 1 as indicated above. Emtsev does not specifically teach a donor is nitrogen and an acceptor is boron.  However, Basceri teaches a donor for SiC is nitrogen and the acceptor for SiC is boron (¶0038). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the specific materials of Basceri in the SiC substrate of Emtsev, as it has been held that the selection of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohno et al. (US Patent Application Publication No. 2009/0302328)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891